JS 44C/SDNY
REV.
10/01/2020

other papers as required by law,

PLAINTIFFS

Rothschild Broadcast Distribution Systems, LLC

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither re

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

DEFENDANTS
Pexip, Inc.

ATTORNEYS (IF KNOWN)

place nor supplement the filing and service of pleadings or
except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

Jay Johnson
Kizzia Johnson PLLC, 1910 Pacific Ave. Suite 13000, Dallas, TX 75201
214-451-0164

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

35 U.S.C. §§ 271, et seq.; Patent Infringement

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[v]Yes Oo

 

 

If yes, was this case Vol.[_] Invol. [_] Dismissed. No[_] Yes L_]  Ifyes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes LJ
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ ]367 HEALTHCARE/ ae ERE
[110 INSURANCE [ ] 310 AIRPLANE PHARMACEUTICAL PERSONAL | } 695 DRUG RELATED [ ]422 APPEAL U] GLA
[ ] 120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY ce ype OF PROPERTY 28 USC 158 [ 1376 QUI TAM
[ ]130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ ]140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY | 609 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ 1368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ] 150 RECOVERY OF —[ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [| ] 880 DEFEND TRADE SECRETS ACT [ ]470 RACKETEER INFLU-
[151 MEDICARE ACT —_[ ]345 MARINE PRODUCT fx] 830 PATENT ENCED & CORRUPT
[ ]152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD _ ORGANIZATION ACT
BEEAILS (MOTOR ERELE [13H TRUER IN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION co)
STUDENT LOANS [ } 355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY
[1153 RECOVERYOF — [ ]360 OTHER PERSONAL [) 485 ae CONSUMER
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (13958) PROTECTION ACT
OF VETERAN'S —[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923)
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE —_[ ]710 FAIRLABOR [ ] 863 DIWC/DIWW (405(g)) ~—s«[ ] 490 CABLE/SATELLITE TV
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT _[ ] 864 SSID TITLE XVI { ]850 SECURITIES/
SUITS [ ] 720 LABOR/MGMT [ ] 865 RSI (405(g)) COMMODITIES/
[ ] 190 OTHER PRISONER PETITIONS RELATIONS EXCHANGE
CONTRACT [ ]463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT 890 R'STATUT
[1195 CONTRACT [ ]510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS U oe ATUTORY
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiffor  [ ] 891 AGRICULTURAL ACTS
[ ] 196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER = [ ]791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
[]440 OTHER CIVIL RIGHTS SECURITY ACT (ERISA) INFORMATION ACT
(Non-Prisoner)
REAL PROPERTY [ ] 896 ARBITRATION
L441 VOTING IMMIGRATION [ ] 899 ADMINISTRATIVE
[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS PROCEDURE ACTIREVIEW OR
CONDEMNATION — [ ] 443 HOUSING/ [ ] 462 NATURALIZATION ‘x ht y
[ ] 220 FORECLOSURE [14 eerie [ ] 550 CIVIL RIGHTS APPLICATION PPEAL OF AGENCY DECISIO
{ ] 230 RENT LEASE & 45 ! 1 [ ]555 PRISON CONDITION —_[_] 465 OTHER IMMIGRATION 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ ]560 CIVIL DETAINEE ACTIONS oe Sree OnEE
[ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT

[ ]446 AMERICANS WITH
DISABILITIES -OTHER
[ ] 448 EDUCATION

[ ] 245 TORT PRODUCT
LIABILITY

[ ] 290 ALL OTHER
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
IF SO, STATE:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: [v]YEs CNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
(PLACE AN x IN ONE BOX ONLY) ORIGIN

1 Orc C] 2 Removed from [13 Remanded CL 4 Reinstated or C] 5 eee cera O 6 joni O 7 een
ic
roceeding State Court die Reopened (Specify Distr (Transferred) Magistrate Judge

LJ a. allparties represented = Court
(18 Multidistrict Litigation (Direct File)

L] b, Atleast one party

is pro se,
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF [[]2 U.S. DEFENDANT 3 FEDERAL QUESTION (]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 []1 CITIZEN OR SUBJECT OF A [13[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE _[ ] 4 [14 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [_] WHITE PLAINS [x] MANHATTAN

DATE 12/7/2020 (Lo ADMITTED TO PRACTICE IN THIS DISTRICT
SIGN OF ATTORNEY OF RECORD [ ] NO

[ ] YES (DATE ADMITTED Mo. Yr. )
RECEIPT # Attorney Bar Code #
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

 

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

PU ai PP O nw om Bai nwt
